Name: Commission Regulation (EEC) No 705/82 of 24 March 1982 on the supply of common wheat and common wheat flour to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 82 Official Journal of the European Communities No L 81 /7 COMMISSION REGULATION (EEC) No 705/82 of 24 March 1982 on the supply of common wheat and common wheat flour to the World Food Programme as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (*), as last amended by Regulation (EEC) No 3323/8 1 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the European Communities has expressed its intention to grant, under a Community measure , 1 704 tonnes of cereals to the World Food Programme under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 362, 31 . 12. 1981 , p . 37 . O OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62 . 0 OJ No L 263, 19 . 9 . 1973, p . 1 . {*) OJ No L 192, 26. 7. 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 81 /8 Official Journal of the European Communities 27. 3 . 82 ANNEX la 1 . Programme : 1981 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Kingdom of Morocco 4. Product to be mobilized : common wheat 5 . Total quantity : 556 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, UK-Reading RG1 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 15-5 %) 1 0 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 14 April 1982 16 . Shipment period : May 1982 17 . Security : 6 ECU per tonne BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ¡6  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE w Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage fob Address of store Town at which stored Numero du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonament Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaat 1 FÃ ¦llesskabshavne 556 RHM Agrie (NW) Ltd Birkenhead Hafen der Buchanan Mill Gemeinschaft Birkenhead Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Merseyside Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 27. 3 . 82 Official Journal of the European Communities No L 81 /9 ANNEX Ha 1 . Programme : 1981 . 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Hashemite Kingdom of Jordan 4 . Product to be mobilized : common wheat 5 . Total quantity : 600 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, UK-Reading RGl 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 15-5%) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 14 April 1982 16 . Shipment period : May 1982 17. Security : 6 ECU per tonne BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  116  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Indskibningshavn MÃ ¦ngde til levering fob (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage fob Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 600 RHM Agrie (NW) Ltd Birkenhead Hafen der Buchanan Mill Gemeinschaft Birkenhead Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Merseyside Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap No L 81 / 10 Official Journal of the European Communities 27. 3 . 82 ANNEX Ilia 1 . Programme : 1981 2. Recipient : world Food Programme (WFP) 3 . Place or country of destination : The Arab Republic of Yemen 4. Product to be mobilized : common wheat flour 5 . Total quantity : 400 tonnes (548 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, UK-Reading RGl 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  double jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'YEMEN AR 723 / WHEAT FLOUR / HODEIDAH / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME' 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 16 April 1982 16 . Shipment period : May 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R\ 27. 3 . 82 Official Journal of the European Communities No L 81 / 11 BILAG Mb ANHANGMb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III6  ANNEXMb ANNEXE Mb ALLEGATO Mb  BIJLAGE Mb Partiets nummer Indskibningshavn Mengde til levering fob (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ fob "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage fob Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 548 Wilsons Raydon Raydon Hafen der Ipswich Gemeinschaft Raydon Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap